DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 16/739,026 filed on 1/9/2020 and is a CON of 14/833,369 filed on 8/24/15 which is a DIV of 13/674,103 filed on 10/8/12.
Response to Amendment
This office action is in response to the amendments filed on 10/23/20 wherein Claims 31-59 are pending and ready for examination. Claims 53-59 have been newly added. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-35, 38-40, 42-44, 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE9204614U1 hereinafter is referenced as DE in view of 2006/0039757 A1, Lemke. 
DE translated from the German document has been provided by The USPTO translation service/ STIC. And Lemke is cited in the IDS submitted on 2/13/20.
As to independent claim 31, DE teaches “A method of determining usage of a construction machine including a milling drum, the milling drum having a drum width, the method comprising: (a) detecting with a laser scanner at least one profile parameter of a ground surface in front of the milling drum, the at least one profile parameter comprising a location along the drum width of at least one previously cut edge of a previously milled area in front of the milling drum;” (figs 1-2, claim 1, and page 18-21 wherein the milling drum item 1, has a defined width and as illustrated in fig 1 and claim 1 and wherein the surface profile is determined. Moreover, fig 3 and last paragraph of page 20 and its span till page 22, "with its working width extends only partially over an area 4"; “Out of this road pavement 2, milled-off excavated material is already removed over a width B1 and a depth H.” reads on “drum width of at least one previously cute edge of a previously milled area in front of the milling drum”. Moreover, page 19 and its span of page 20 wherein at least one of the two ultrasonic transceivers at the end of the milling drum 1 reads on "at least one profile sensor" as such sensor/ transceiver provide information to determine the "road-pavement" profile and the removed volume of the road-pavement 2, "The dotted curvy line 3 corresponds to the course of the surface of the road pavement 2 in the working direction in front of the milling drum." See page 23 "ultrasonic sensor”; "profile structure", "Cartesian coordinate" and see claim 1. In regards to laser scanner, DE discloses in page 6/ last paragraph, that the road is scanned using multiple number of sonic transceivers, yet without specifying the type of sonic transceivers, which could include the laser sonic transceiver/ scanner.)
However, DE does not specifically disclose the laser scanner.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor of DE by adding the laser scanner of Lemke as such technique is well-known in the art and would provide the desired functionality of road profile detection (KSR). Moreover, one of ordinary skill in the art would be motivated to include the laser scanning, as such technique which could be part of the generic ultrasonic transceivers of DE in page 6, would improve DE's teaching by providing an extended range of detection which in turn permits monitoring of hazard region extending at least over a side length of the milling machine (Lemke [abstract]). Moreover one of ordinary skill in the art would be motivated to include the technique to be part of the functionality implementing fig 3-5 of DE wherein such inclusion would provide the expected results, yet more accurate and effective (KSR). Moreover, one of ordinary skill in the art would appreciate the technique of stopping the machine according to the scanning detection in order to avoid and prevent unsafe performance when detected objects are not envisaged such as persons or larger objects within the path of the travel direction. (Lemke [0003] and [0013]).
DE as modified teaches “(b) detecting with at least one distance sensor at least one distance parameter corresponding to a distance traveled by the construction machine;” (claim 1 displacement sensor 5, displacement sensor 9 (distance sensor) of displacement sensor”; "the stretch of motion between the processing tool and the two-dimensional planar object” and page 24. Also see page 13 "spatial-coordinate values ... forward motion of the working tool".)
“(c) determining whether the milling drum is actively milling the ground surface;” (claim1 wherein the determination takes place while the milling machine is actively  milling “processing the pavement” (road surfacing) of a road”, within a defined time interval “on the basis of the interval values and the respective value of the displacement sensor device – spatial coordinates to be determined for the points” the displacement sensor works only when there is a displacement i.e. when the milling process is actively operating, i.e. milling meanwhile moving/displacement, and then such measurements to be stored in the memory for further determinations; i.e. while the machine is active the determination takes place. See page 13 “over the course of the forward motion of the working tool…has just been removed…. Can be respectively calculated, and continuously added.” Moreover, claim 2 specifies that the process is milling the pavement, i.e. the displacement takes place while milling the pavement, i.e. the movement and the milling are simultaneous. See page 14 “triggered or activated”, “for the calculation of the excavated or working volume, respectively, is obtained from the displacement-sensor device.” i.e. the excavation or working/milling volume takes place while the triggered displacement sensor measures the displacement. In other words, the triggering of the displacement sensor is based on whether there is displacement or not, wherein the displacement takes place as the milling process starts. See first paragraph calculated while the path stretch” i.e. when the machine is determined to be actively operating the process of milling.)
“and (d) for all time intervals during which the milling drum is actively milling the ground surface, determining an area of a ground surface milled by the construction machine at least partially as a function of the profile parameter and the distance parameter, wherein the determined area accounts for an actual width of material being milled being less than the drum width due to the presence of the previously milled area in front of the milling drum.” (see fig 3, Page 7-8 "that the surface profile of an essentially two-dimensional object," ... "can be determined so that on account of the profile structure, while taking into consideration the depth of processing. The volume, which has been processed or removed, can be determined," also see page 11 "over the course of movement of the working machine" and pages 13-14, 19-20, 26-27 "As far as practical use is concerned, the individual ultrasonic transceivers are triggered in preset time intervals", and claim 1. See fig 3 as the partial volume material is milled. Page last paragraph of 20 and page 21, “B= B1 +B2” "milled-off excavated material is already removed over a width B1 and a depth H." i.e. while the milling process has been actively  operating within a defined time interval of the displacement, also see page 14 "activated”. Moreover, the material volume is determined as in 2nd paragraph on page 20, page 27 “we can calculate the volume of the excavated material of the road surfacing pavement)”; also see last paragraph of page 7 and first paragraph of page 8.))

As to independent claim 39, DE teaches “A method of determining usage of a construction machine including a milling drum, the milling drum having a drum width, the with its working width extends only partially over an area 4"; “Out of this road pavement 2, milled-off excavated material is already removed over a width B1 and a depth H.” reads on “drum width of at least one previously cute edge of a previously milled area in front of the milling drum”. Moreover, page 19 and its span of page 20 wherein at least one of the two ultrasonic transceivers at the end of the milling drum 1 reads on "at least one profile sensor" as such sensor/ transceiver provide information to determine the "road-pavement" profile and the removed volume of the road-pavement 2, "The dotted curvy line 3 corresponds to the course of the surface of the road pavement 2 in the working direction in front of the milling drum." See page 23 "ultrasonic sensor”; "profile structure", "Cartesian coordinate" and see claim 1. In regards to laser scanner, DE discloses in page 6/ last paragraph, that the road is scanned using multiple number of sonic transceivers, yet without specifying the type of sonic transceivers, which could include the laser sonic transceiver/ scanner.)
However, DE does not specifically disclose the laser scanner.
Lemke teaches “(a) detecting with a laser scanner at least one profile parameter of a ground surface in front of the milling drum, the at least one profile parameter comprising a location along the drum width of at least one previously cut edge of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor of DE by adding the laser scanner of Lemke as such technique is well-known in the art and would provide the desired functionality of road profile detection (KSR). Moreover, one of ordinary skill in the art would be motivated to include the laser scanning, as such technique which could be part of the generic ultrasonic transceivers of DE in page 6, would improve DE's teaching by providing an extended range of detection which in turn permits monitoring of hazard region extending at least over a side length of the milling machine (Lemke [abstract]). Moreover one of ordinary skill in the art would be motivated to include the technique to be part of the functionality implementing fig 3-5 wherein such inclusion would provide the expected results, yet more accurate and effective (KSR). Moreover, one of ordinary skill in the art would appreciate the technique of stopping the machine according to the scanning detection in order to avoid and prevent unsafe performance when detected objects are not envisaged such as persons or larger objects within the path of the travel direction. (Lemke [0003] and [0013]).
“(b) detecting with at least one distance sensor at least one distance parameter corresponding to a distance traveled by the construction machine;” (claim 1 displacement sensor 5, displacement sensor 9 (distance sensor) of fig 5, see page 8 last paragraph and its span on page 9 "displacement sensor”; "the stretch of motion between the processing tool and the two-dimensional planar object” and page 24. Also see page 13 "spatial-coordinate values ... forward motion of the working tool".)
H"; “B”, “B1”, “B2”, last two paragraph of page 9 and its span of page 10, "depth", "height”; also see pages 13 and 18-21 “depth H”; “width B”.)
“(d) determining whether the milling drum is actively milling the ground surface;” (claim1 wherein the determination takes place while the milling machine is actively  milling “processing the pavement” (road surfacing) of a road”, within a defined time interval “on the basis of the interval values and the respective value of the displacement sensor device – spatial coordinates to be determined for the points” the displacement sensor works only when there is a displacement i.e. when the milling process is actively operating, i.e. milling meanwhile moving/displacement, and then such measurements to be stored in the memory for further determinations; i.e. while the machine is active the determination takes place. See page 13 “over the course of the forward motion of the working tool…has just been removed…. Can be respectively calculated, and continuously added.” Moreover, claim 2 specifies that the process is milling the pavement, i.e. the displacement takes place while milling the pavement, i.e. the movement and the milling are simultaneous. See page 14 “triggered or activated”, “for the calculation of the excavated or working volume, respectively, is obtained from the displacement-sensor device.” i.e. the excavation or working/milling volume takes place while the triggered displacement sensor measures the displacement. In other words, the triggering of the displacement sensor is based on whether there is displacement or not, wherein the displacement takes place as the milling process starts. See first paragraph calculated while the path stretch” i.e. when the machine is determined to be actively operating the process of milling.)
“and (e) for all time intervals during which the milling drum is actively milling the ground surface, determining a volume of material milled by the construction machine at least partially as a function of the profile parameter, the distance parameter, and the depth parameter, wherein the determined volume accounts for an actual width of material being milled being less than the drum width due to the presence of the previously milled area in front of the milling drum.” (see fig 3, Page 7-8 "that the surface profile of an essentially two-dimensional object," ... "can be determined so that on account of the profile structure, while taking into consideration the depth of processing. The volume, which has been processed or removed, can be determined," also see page 11 "over the course of movement of the working machine" and pages 13-14, 19-20, 26-27 "As far as practical use is concerned, the individual ultrasonic transceivers are triggered in preset time intervals", and claim 1. See fig 3 as the partial volume material is milled. Page last paragraph of 20 and page 21, “B= B1 +B2” "milled-off excavated material is already removed over a width B1 and a depth H." i.e. while the milling process has been operating within a defined time interval, also see page 14 "activated”. Moreover, the material volume is determined as in 2nd paragraph on page 20, page 27 “we can calculate the volume of the excavated material of the road surfacing pavement)”; also see last paragraph of page 7 and first paragraph of page 8.)

As to claims 32 and 47, DE teaches “in step (a), the at least one profile parameter further relates to a varying surface elevation of the ground surface to be vertical adjustment”.)

As to claims 33 and 48, DE teaches “in step (b), the at least one distance sensor comprises a touchless sensor configured to detect objects within its field of view on the ground surface and configured to measure changes in position of those objects in the field of view.” (fig 6 wherein device 5 which is attached to the frame to detect the already milled area by milling device 1, and wherein the sensors are ultrasonic i.e. touchless and wherein the sensed object is within the field of the sensor i.e. field of view. See pages 27-28. Moreover, page 27 the ultrasonic sensors/transceivers are touchless sensors which detects the displacement, wherein the determination are applied on planar (two dimensional) object inherently within the view of the sensors of fig 6 as in claim 1wherein the spatial coordinates determines the positional changes of the object.)

As to claims 34 and 49
As to claims 35 and 50, DE teaches “in step (b), the ground engaging free-wheeling distance sensor is mounted in a side plate of the machine.” (fig 6 and claim 1 wherein device 5 is mounted on frame 24.)

As to claim 38, DE teaches “step (a) is performed at successive times;” (page 13-14, the operation to be implemented over a "period of time" i.e. such operation is reapplied as the time goes on i.e. "repeatedly", also see the frequently triggered activated sensors in page 14. See last paragraph of page 22 – page 23 wherein the measurements are to be applied at defined time intervals of time (i.e. repeatedly, see fig 5 page 24-26 wherein the subsequent processing of U1 ... U34 is illustrated.)
“and step (d) further comprises determining a series of sub-areas milled between successive times, and summing of the sub-areas.” (page 17 figs 3-5 "a section of an area of a road pavement - which is being milled - which is only partially located in the milling area of the milling drum"; "a section of a surface-profile structure through a segment of the road pavement, and of the sonic-wave cones ('lobes’),", as the segmented determination of the milled area U1, U2 ... have been illustrated. See page 20 last paragraph and its span to first paragraph of page 23, as the partially milled/ segmented volume within width B1 and depth H, and then the width of B2 and then both width are combined together B=B1 +B2 to get the total entire area/volume. See the segmentation determination of last paragraph of page 24 and its span till the second paragraph on page 26-27 and the subsequent information acquirement of U1, U2 ..... , and who the consideration of movement/displacement along with depth has been implemented. Also see page 13 “respectively calculated and continuously added
As to claim 40, DE teaches “(a) and (e) are performed repeatedly at successive times;” (The data collection/scanner and associated determinations are applied as the milling machine operates i.e. the applied segmentations within a defined time period and its associated calculations are repeated as page 13-14, the operation to be implemented over a "period of time" i.e. such operation is reapplied as the time goes on i.e. "repeatedly", also see the frequently triggered activated sensors in page 14. See last paragraph of page 22 – page 23 wherein the measurements are to be applied at defined time intervals of time (i.e. repeatedly, see fig 5 page 24-26 wherein the subsequent processing of U1 ... U34 is illustrated. In regards to the limitation volume, please see the rejection of claim 39 above and page 25.)
“and step (d) further comprises determining a series of sub-volumes, each sub-volume being associated with at least one of the successive times, and summing of the sub-volumes.” (page 17 figs 3-5 "a section of an area of a road pavement - which is being milled - which is only partially located in the milling area of the milling drum"; "a section of a surface-profile structure through a segment of the road pavement, and of the sonic-wave cones ('lobes’),", as the segmented determination of the milled area U1, U2 ... have been illustrated. See page 20 last paragraph and its span to first paragraph of page 23, as the partially milled/ segmented volume within width B1 and depth H, and then the width of B2 and then both width are combined together B=B1 +B2 to get the total entire area/volume. See the segmentation determination of last paragraph of page 24 and its span till the second paragraph on page 26-27 and the subsequent information acquirement of U1, U2 ..... , and who the consideration of movement/displacement along with depth has been implemented. Moreover, from the respectively calculated and continuously added”. Moreover, see the rejection of claim 39 in regards to the limitation “volume”.)

As to claim 42, DE teaches “each sub-volume corresponds to a selected elapsed time interval, and the time interval is no greater than ten seconds.” (page 26 "first of all the ultrasonic transceiver U1 is triggered with an activation signal by way of the multiplexer device. Within a preset time interval, e.g., 5 msec, after the release or delivery of the activation signal'. See page 23 first paragraph “short intervals of time”.)

As to claim 43, DE teaches “in step (e), the at least one depth parameter corresponds to a position of a stripping plate relative to a machine frame of the construction machine and to a position of a side plate relative to the machine frame.” (fig 6, page 27-28, "road miller 20 comprises an assembly 21 ... a position frame 24 which can be positioned in the vertical direction of the milling drum 1 as well as aforesaid mounting support device 5 ..... so that these parts can jointly be lifted and lowered with respect to the assembly 21" wherein such arrangement is to achieve the adjustable desired height as in page 4 "the vertical interval of the milling drum from the soil can be adjusted. The milling drum is supported in a displaceable support (mounting) frame, which can be lifted or lowered with respect to the road-building machine by means of a hydraulically activated height-adjustable device. By means of a height control device, the height-adjustable device can be controlled in such a way that a layer having a predetermined thickness - of the pavement surface of the road can be removed,". Moreover, see page 5 first paragraph “stripping (‘milling off’)”, also page 6 first paragraph.)

As to claim 44, DE teaches “in step (e), the at least one depth parameter corresponds to a position of a stripping plate relative to a side plate of the construction machine.” (fig 6, page 27-28, "road miller 20 comprises an assembly 21 ... a position frame 24 which can be positioned in the vertical direction of the milling drum 1 as well as aforesaid mounting support device 5 ..... so that these parts can jointly be lifted and lowered with respect to the assembly 21" wherein such arrangement is to achieve the adjustable desired height as in page 4 "the vertical interval of the milling drum from the soil can be adjusted. The milling drum is supported in a displaceable support (mounting) frame, which can be lifted or lowered with respect to the road-building machine by means of a hydraulically activated height-adjustable device. By means of a height control device, the height-adjustable device can be controlled in such a way that a layer having a predetermined thickness - of the pavement surface of the road can be removed,". Moreover, see page 5 first paragraph “stripping (‘milling off’)”, also page 6 first paragraph.)

As to claim 46, DE teaches “(e), the at least one depth parameter includes an uncut ground surface depth parameter detected with the at least, one profile sensor, and a milled surface depth parameter detected with the at least one depth sensor.” (fig 3 And pages 20-21 wherein the uncut area 4 with width B2 is recognized to be cut which is still to be milled off”, regarding the depth sensor and similarly the profile sensor, these limitations are equated to the ultrasonic transceivers as explained in claims 31 and 39’s rejection above as they perform the desired functionality of determining the profile of the structure including the depth as in page 8. Thus, regarding the limitation of "uncut ground surface depth parameter detected with the at least one profile sensor, and a milled surface depth parameter detected with the at least one depth sensor'' it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Claims 36-37 and 51-52, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE as modified as applied to claims 31 and 39 above, and further in view of in view of US 6,371,566 B1, Haehn.
Haehn is cited at the IDS submitted on 2/13/20.
As to claims 36 and 51, DE as modified teaches the limitations of claims 31and 39 respectively above.
DE is silent in regards to least one distance sensor comprises a GNSS sensor.
Haehn teaches “in step (b), the at least one distance sensor comprises a GNSS sensor.” (Haehn figs 3-4 col 7 lines 37- col 8 line 10 teaches a construction machine (6) comprising a machine frame, a plurality of ground engaging supports (14, 15), a milling drum (4) having a drum width, at least one distance sensor (touchless sensors 16a-b such as total stations, GPS). See col. 6, line 63 to col. 7, line 6 wherein the detection of 
It would have been obvious to one ordinary skill in the art at the time of the invention to add the GPS positioning sensor and/or total station mechanism of Haehn to DE as such technique is well-known in the art and would provide the predicted results, yet would provide even more precise results along with the already used sensors as the detected position/traveled distance would be relevant to the actual position of the milling machine as the absolute positioning to be corrected to provide an actual relative depth/position and yet with higher accuracy. (Haehn col 6 lines 6 - col 7 lines 1-11) and (KSR).

As to claims 37 and 52, DE as modified teaches the limitations of claims 31 and 39 respectively above.
DE is silent in regards to total station sensor.
Haehn teaches “in step (b), the at least one distance sensor comprises a total station sensor.” (col 6 lines 41- its span on col 7.)
It would have been obvious to one ordinary skill in the art at the time of the invention to add the GPS positioning sensor and/or total station mechanism of Haehn to DE as such technique is well-known in the art and would provide the predicted results, yet would provide even more precise results along with the already used sensors as the detected position/traveled distance would be relevant to the actual position of the milling machine as the absolute positioning to be corrected to provide an actual relative 

As to claim 59, DE as modified teaches the limitations of claim 39
DE is silent in regards to at least one depth parameter corresponding to a milling depth of the milling drum comprises an inclination of a frame of the construction machine.
Haehn teaches “wherein the at least one depth parameter corresponding to a milling depth of the milling drum comprises an inclination of a frame of the construction machine.” (col 2 lines 1-36 “From these measured values and in consideration of the longitudinal inclination of the machine contained in the values measured by the front and rear sensors, a mean value is calculated by which the milling depth is increased or reduced,” and col 4 lines 1-16.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the well-known technique of milling depth determination of Haehn to become part of the adjustable- height control techniques of (DE page 4, 7 and 10) wherein the relative position of could be within an angle to working frame/ inclination position, and wherein such approach is applicable within the art and would provide the expected results as an alternative or in combination, if it hasn’t already been applied, to the implemented height/depth controlling approach of DE (KSR).
  
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over De as modified as applied to claim 40 above, and further in view of US  2013/0290071 A 1, Speirs et al, hereinafter referenced as Speirs. 
Speirs is cited in the IDS submitted on 2/13/20.

As to claim 41, DE teaches the limitations of claim 40 above wherein the consideration of displacement during the segmentation process during the machine movement and the associated partially segmented determination, are disclosed at least in pages 24-27 fig 5.
DE is silent in regards to each sub-volume corresponds to a selected distance traveled so that all sub-volumes correspond to equal distances traveled. 
Speirs teaches “each sub-volume corresponds to a selected distance traveled so that all sub-volumes correspond to equal distances traveled.” (figs 3 wherein the segmentations corresponding to the traveled distance, equal subsequent segments, [0047] "shows d2 through di 6 being of equal length and di and di 7 being of equal length". Moreover, [0008] wherein variable to be selected which could include the distance parameter which reads on "selected distance". One of ordinary skill in the art would expect the distance segment of fig 3 to be determined and selected based on the desired conditions and constraints of the determinations and cost determinations, see claim 18 and [0047-0048]. Also see [0026] and [0080] wherein the actual volume is determined “cut volume equals to total fill volume” see fig 9 wherein the fill area is disclosed, knowing that the fill volume is determined at least in [0026] and [0080].)
.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE as modified as applied to claim 39 above, and further in view of JP 03172404 Kishi et al, hereinafter referenced as Kishi. Kishi is cited in the IDS submitted on 2/13/20. 
The applicant did not provide document of Kishi, yet the examiner provides a machine translated document of Kishi.

As to claim 45, DE as modified teaches “in step (e), the at least one depth parameter corresponds to a cross-slope of the milling drum.” (page 8-9 and 12-13 
However, if the limitation of "spatial coordinate" to be challenged, then the following rejection is applied.
Kishi teaches “in step (e), the at least one depth parameter corresponds to a cross-slope of the milling drum.” (fig 4, fig 6-7 and page 7 last paragraph- first paragraph of page 8, "with a desired longitudinal gradient and cross slope according to the cutting data, and the processing in FIG. 7”; see page 9, "a cross slope at each division point...")
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the well-known technique of cross-slope of Kishi to the teaching of DE as both teachings have the same goal of precise positioning including the depth and the spatial coordinates (cross-slope). One of ordinary skill in the art would appreciate the precise determination including the cross slope (if it's not already been part of DE) in order to provide reliable and accurate outcome.

Claims 53-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE as modified as applied to claim 31 and 39 above, and further in view of US 2010/0237175 A1, Becker et al, hereinafter referenced as Becker.

As to claims 53 and 56, DE teaches the limitations of claim 31 above. 

Becker teaches “wherein the step of determining that the milling drum is actively milling the ground surface comprises detecting vibrations via an acceleration sensor attached to a frame of the construction machine, said vibrations correlating to active milling of the ground surface.” ([0028] “Periodic perturbations in the speed result from the milling stock striking the drivers, and these can be effectively acquired and evaluated by means of a Fourier analysis.”, also see [0091-0095]. Wherein the speed sensor 8 of fig 1, [0047] and [0058] which is attached to the construction frame reads on “acceleration sensor” and wherein based on the analysis and calculation of the sensor signal the perturbation due to milling is determined.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analysis of the speed sensing and its analysis determining the milling perturbation of Becker to the teaching of DE, wherein DE measures the displacement and the time interval of such displacement, thus the teaching implicitly provides/measures the speed based on the relationship of Speed = displacement/time. Thus the addition of speed measurement and its associated perturbation determination would be compatible and applicable to the analyzed data, wherein the analysis of the milling perturbation would provide an improvement to DE teaching. One of ordinary skill in the art would appreciate and acknowledge that verifying that the expected simultaneous milling and displacement actions, has been executed accurately as planned, i.e. no malfunctioning has occurred that prevents milling action from performing, wherein such 

As to claims 54 and 57, DE as modified teaches the limitation of claim 31 above.
DE is silent in regards to interpreting working parameters of the construction machine as correlating to active milling of the ground surface.
Becker teaches “wherein the step of determining that the milling drum is actively milling the ground surface comprises interpreting working parameters of the construction machine as correlating to active milling of the ground surface.” ([0028] “Periodic perturbations in the speed result from the milling stock striking the drivers, and these can be effectively acquired and evaluated by means of a Fourier analysis.” The applied analysis of the speed signal to determine perturbation, reads on “interpreting working parameters of the construction machine as correlating to active milling of the ground surface” also see [0091-0095].)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analysis of the speed sensing and its analysis determining the milling perturbation of Becker to the teaching of DE, wherein DE measures the displacement and the time interval of such displacement, thus the teaching implicitly provides/measures the speed based on the relationship of Speed = displacement/time. Thus the addition of speed measurement and its associated perturbation determination would be compatible and applicable to the analyzed data, wherein the analysis of the milling perturbation would provide an improvement to DE teaching. One of ordinary skill in the art would appreciate and acknowledge that verifying that the expected simultaneous milling and displacement actions, has been executed accurately as planned, i.e. no malfunctioning has occurred that prevents milling action, wherein such verification is applied via the perturbation analysis and determination. Moreover, one of ordinary skill in the art would acknowledge that such well-known technique would provide the expected results yet with higher accuracy and reliability KSR and ([abstract], [0053] and [0113] Becker, as the accuracy is emphasized).

As to claims 55 and 58, DE as modified teaches the limitations of claim 54 above.
DE is silent in regards to interpreted working parameters of the construction machine comprise a power output of an engine powering the construction machine.”
Becker teaches “interpreted working parameters of the construction machine comprise a power output of an engine powering the construction machine.” ([0091-0095] wherein the analysis not only pertains the speed, yet it pertains the exerted torque, see [0041-0043] “PT1”since the higher the torque is, the higher power to be provided via the engine such as the drive 6 of [0046-0047], thus the power analysis has been applied, also see [0038]. See the determination applied in [0086-0089] and fig 4-6 and their associated paragraphs, wherein the PT1, the speed n and the torque M, are determined and analyzed.)
.

Response to Arguments
Applicant’s arguments of claims 53-59 have been considered but are moot because of the new ground of rejection necessitated by the amendment. 
In regards to the argument of claims 31 and 39 of Remarks page 10, the applicant argues “However, even though the construction machine (and therefore inherently the milling drum) is moving forward and the sonic transceivers in MOBA are being activated or triggered by the internal multiplexer, this by no means guarantees that the drum is actively milling the ground surface, as for example the hydraulic lifting columns ("height-adjustable devices") may be in a raised position (see MOBA at p.4.)”
The examiner respectfully does not agree, simply because the active milling action is Not a conclusion, yet it is a fact that has been expressly disclosed at least in claim 1, “Device for the determination of surface profiles of a planar (two-dimensional) object - which is being processed by a road-building machine, processing the pavement (road surfacing) of a road,” i.e. the pavement processing is being processed, i.e. actively and currently is being processed. And claim 2 emphasizes “the object is being processed is (a pavement road surfacing” using the milling drum (1),” i.e. by no means, one of ordinary skill in the art would not acknowledge the milling action is currently taking a place, such acknowledgement is not in terms of conclusion, yet it is in terms of express and explicit citations. See the clarification of the above rejection which recited here for the convenience “ (claim1 wherein the determination takes place while the milling machine is actively milling “processing the pavement” (road surfacing) of a road”, within a defined time interval “on the basis of the interval values and the respective value of the displacement sensor device – spatial coordinates to be determined for the points” the displacement sensor works only when there is a displacement i.e. when the milling process is actively operating, i.e. milling meanwhile moving/displacement, and then such measurements to be stored in the memory for further determinations; i.e. while the machine is active the determination takes place. See page 13 “over the course of the forward motion of the working tool…has just been removed…. Can be respectively calculated, and continuously added.” Moreover, claim 2 specifies that the process is milling the pavement, i.e. the displacement takes place while milling the pavement, i.e. the movement and the milling are simultaneous. See page 14 “triggered or activated”, “for the calculation of the excavated or working volume, respectively, is obtained from the displacement-sensor device.” i.e. the excavation or working/milling volume takes place while the triggered displacement sensor measures the displacement. In other words, the triggering of the displacement sensor is based on as the milling process starts. See first paragraph of page 19 and its span on page 20 “calculated while the path stretch” i.e. when the machine is determined to be actively operating the process of milling.)”

In regards to the previous objection, the objection has been removed, yet the objection was based on a faulty recognition of the OCR (Optical Character Recognition) of the currently used software. The examiner apologizes for the inconvenience.

    PNG
    media_image1.png
    193
    1126
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY TOATLEY can be reached on 5712722059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        1/14/2021